           Case 3:16-md-02691-RS Document 1003-11 Filed 11/05/19 Page 1 of 4
How Is Epidemiology Used in Risk Management Planning and Safety
Assessment?

Epidemiology in the pharmaceutical industry
Epidemiology is the study of the distribution in specified populations of health-related states or
events, including the factors that influence their occurrence, and the application of this study to
the control of disease and other health problems. Epidemiology contributes to the success of
several important functions within a pharmaceutical company, including product planning and
the development of medicines, but its greatest contribution is in the area of medicine safety
evaluation.

The safety profile of any medicine reflects an evolving body of knowledge, extending from
preclinical studies of a potential medicine to its first use in humans and then through the post-
approval life cycle of the medicine. Pre-approval clinical studies and post-approval
spontaneous reporting are important in assessing medicine safety, but there are many relevant
safety issues that can only be studied through observational epidemiology such as:
   • Estimating the incidence of, and risk factors for, rarely occurring events in large
       populations exposed to a medicine.
         > For example, whether the risk of cardiac adverse events is greater in one type of
             medicine used to treat a specific disease compared with another type of medicine
             used to treat the same disease
   • Studying events with a long latency period.
         > For example, decreased bone mineral density (associated with increased risk of
             fracture) in adults who had previously received medicinal therapy for a serious
             childhood illness.
   • Studying cross-generational effects of a drug.
         > Since pregnant women are generally excluded from clinical studies for ethical
             reasons, the effects of many medicines on a human pregnancy are not well known.
             Epidemiologic methods have been used to examine possible associations between
             medicines and birth defects. Pregnancy registries have been set up for medicines
             that are essential to take even during pregnancy (e.g., HIV medications, epilepsy
             medicines) to enable pregnancy outcomes to be monitored prospectively and
             provide information on which patients and their health care providers can make
             informed treatment decisions.

While observational epidemiology offers some advantages, information from epidemiology
studies should never be viewed in isolation from other data sources when addressing
questions about a medicine’s safety. Results from clinical studies, spontaneous reports,
epidemiology studies, and where relevant, preclinical datasets, should all be evaluated for their
potential to address the particular safety question raised, taking into account the unique
strengths and limitations of the study designs and data collection methods used.




       © 2011 Pfizer Inc. All rights reserved. Version 2.0. October 2011.
       For more information on medicine safety, please visit: www.pfizer.com/medicinesafety       1


                                                PX173-0001
           Case 3:16-md-02691-RS Document 1003-11 Filed 11/05/19 Page 2 of 4
How Is Epidemiology Used in Risk Management Planning and Safety
Assessment? (cont’d)

Pre-approval epidemiology studies
Descriptive epidemiology studies conducted before a medicine is approved are useful for:
  • Establishing how frequently risk factors and coexisting illnesses occur among patients
      expected to use the new medication.
  • Identifying patterns of health care utilization and prescribing of currently approved
      treatments.
  • Quantifying background rates of mortality and serious nonfatal events.

With the wide availability of computerized health databases, it is now possible to conduct
studies across diverse patient populations (e.g., private/public assistance insurance or varying
geographical areas) and compare disease rates, examining the effect of differences in clinical
practice or access to health care. When these data are available prior to approval, background
rates of mortality and morbidity are useful to place the incidence of adverse events observed in
Phase 3 clinical studies in perspective. These data also provide the “real-world” estimates
necessary to design feasible post-approval studies.

Post-approval epidemiology studies
Randomized clinical studies conducted during the pre-approval phases of medicine
development often have strict eligibility criteria to identify appropriate participants and avoid
situations where factors such as other medical conditions or concomitant medications might
make it difficult to interpret the study results. In addition, these study subjects include at most a
few thousand patients in total, which is sufficiently large to provide evidence of a beneficial
effect on a disease or condition and to exclude large increases in risk of common adverse
events. However, pre-approval studies are rarely large enough to detect small differences in
the risk of common adverse events or to reliably estimate the risk of rare events. Identification
and quantification of potentially infrequent but serious risks require larger studies that are
designed to distinguish between the role of background risk factors and the effects of a
particular medicine on the rate of outcomes. Descriptive epidemiology studies can also be
conducted post-approval to describe the characteristics of the users of a new medicine and the
patterns of use of the medicine, and may also provide measurements of the drug’s
effectiveness at the population level.

Regulators and the medical community have communicated a desire for safety data from the
populations that will actually use the drugs in “real-world” clinical practice settings. This had led
to a greater emphasis on the use of observational methods to understand the safety profile of
new medications after they are marketed.

For more information, visit the International Society for Pharmacoepidemiology (ISPE) at
http://www.pharmacoepi.org/about/index.cfm.




       © 2011 Pfizer Inc. All rights reserved. Version 2.0. October 2011.
       For more information on medicine safety, please visit: www.pfizer.com/medicinesafety         2


                                                PX173-0002
           Case 3:16-md-02691-RS Document 1003-11 Filed 11/05/19 Page 3 of 4
How Is Epidemiology Used in Risk Management Planning and Safety
Assessment? (cont’d)

Observational epidemiology study designs
Observational study designs are frequently used to study the safety of medicines because
these treatments are assigned by real-world clinicians rather than by experimental design.
Thus, these studies seek to understand safety based on how physicians and patients use
medicines in real-world settings. Studies can use prospective or retrospective approaches:
   • In a prospective study the collection of data is planned in advance.
   • A retrospective study is conducted using data that were collected before the research
       question was conceived.
Epidemiologists use different designs depending on the research question.
   • Cross-sectional studies, also called prevalence studies, are studies in which
       information (e.g., characteristics, experiences, or behaviors) is collected about
       exposures, outcomes, and other characteristics of interest at the same time. This allows
       estimation of the prevalence of disease, exposure to medicines, and other factors in a
       defined population. It does not, however, permit the researcher to know if a factor
       caused an outcome.
   • Case-control studies typically involve the retrospective analysis of people with an
       adverse event (cases) and people without an adverse event (controls) to identify factors
       (e.g., exposure to a medicine) that are more frequent in cases than controls.
       Sometimes, the control group is matched by demographic characteristics (e.g., age,
       gender, race, diseases, concomitant medications, etc.), but the most important factor is
       that the cases and controls arise from the same underlying population. The data are
       then analyzed to determine whether the odds of patients experiencing a specific
       adverse event were higher if they received the medicine being studied (see next page).
         > A nested case-control study is when cases and controls are drawn from a prospective or
            retrospective cohort study.
        > Case-crossover studies are a specialized study type designed to study the transient effect
            of brief or irregular exposures on the occurrence of a rare, acute-onset disease. Patients in
            this design serve as their own controls by comparing exposed and unexposed time
            periods of each patient.
   •   Cohort studies seek to determine how individuals’ personal characteristics may affect
       their likelihood of developing an adverse event (AE). Participants are followed over time
       to see if they develop the AE being studied. A cohort is a group within the study that
       shares a common characteristic within the relevant time period. The relative risk of
       developing the AE can be calculated for patients who received a particular medicine
       compared with those who did not (see next page). These studies may be conducted
       prospectively (e.g., The Women’s Health Study of female health professionals in the
       U.S.) or retrospectively (e.g., by using large electronic health care databases).
   •   Large simple trials are those in which large numbers of patients are randomly
       assigned to a treatment and then followed observationally. The randomization controls
       for confounding patient factors (that might affect both their risk for an adverse event and
       their likelihood of being assigned to a particular treatment). The large study size can
       help make it possible to evaluate small risks. The simplicity of the study procedures
       (e.g., inclusion/exclusion criteria, use of concomitant medication, frequency of patient
       monitoring) approximates real-world clinical practice.

       © 2011 Pfizer Inc. All rights reserved. Version 2.0. October 2011.
       For more information on medicine safety, please visit: www.pfizer.com/medicinesafety            3


                                                PX173-0003
         Case 3:16-md-02691-RS Document 1003-11 Filed 11/05/19 Page 4 of 4
How Is Epidemiology Used in Risk Management Planning and Safety
Assessment? (cont’d)

   Calculating Risk Statistics

   Relative and Absolute Risk
   Suppose that in a cohort study:
   Of 10,000 patients who received medicine X:      Of 10,000 patients who did not receive medicine X:
      • 35 experienced event A                        • 15 experienced event A
      • 9,965 did not experience event A              • 9,985 did not experience event A
                         The data can be presented in a 2x2 table:
                           Received Medicine X?
                             Yes        No
                              35        15               Yes       Experienced
                            9,965     9,985              No         Event A?

   Relative Risk: The relative risk of experiencing event A is the rate in patients exposed to the
   drug divided by the rate in the unexposed, or 35/10,000 divided by 15/10,000 = 2.3. This means
   that a person who is exposed to the medicine is 2.3 times as likely as an unexposed person to
   experience the event.
   Any value for relative risk of >1 may suggest an association between a medicine and an
   adverse event. Values <1 may suggest a preventive association. However, a potential
   association will frequently require further study before it can be confirmed.
   Absolute Risk: The excess risk, or absolute risk difference, in the example above, is 35/10,000
   minus 15/10,000, or 0.002. This means that for every 1,000 patients treated with the medicine,
   2 additional patients will experience event A.

   Odds Ratio
   Suppose that in a case-control study:
   Of 100 patients who experienced event A:         Of 100 patients who did not experience event A:
      • 30 took medicine X                             • 10 took medicine X
      • 70 did not take medicine X                     • 90 did not take medicine X
                        The data can be presented in a 2x2 table:
                            Experienced Event
                                   A?
                             Yes         No
                              30         10              Yes         Received
                              70         90              No         Medicine X?

   Odds Ratio: This is the odds of experiencing event A for patients exposed to medicine X
   (30:10) divided by the odds of experiencing event A for patients unexposed to medicine X
   (70:90):
                                 30:10         30 x 90         27
                                         =               =           =   3.9
                                 70:90        10 x 70          7



     © 2011 Pfizer Inc. All rights reserved. Version 2.0. October 2011.
     For more information on medicine safety, please visit: www.pfizer.com/medicinesafety             4


                                             PX173-0004
